Citation Nr: 0209235	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  96-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from June to November 
1968.

The appeal arose from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, which denied an application to reopen a 
claim for service connection for a nervous disorder.

In a December 29, 1997 BVA decision, the Board affirmed the 
RO's determination that new and material evidence had not 
been received to warrant reopening a claim of entitlement to 
service connection for a nervous condition.  The veteran 
appealed the BVA decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "Court"), and in 
an August 2000 Order, the Court vacated the BVA decision for 
development and issuance of a readjudicated decision.  In 
August 2001, the Board remanded the case to the RO for 
further development consistent with the Court's decision.  
The requested development was completed, and the case was 
returned to the Board for further review. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1987, 
the RO denied the veteran entitlement to service connection 
for a psychiatric disorder because the record failed to 
demonstrate a ratable psychiatric disorder in service, within 
the presumptive period or that any current mental disorder 
was related to service.  

2.  That evidence associated with the claims file subsequent 
to the January 1987 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1987 rating decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).

2.  Evidence received since the January 1987 rating decision 
denying service connection for a psychiatric disorder is not 
new and material evidence, and the veteran's claim for 
service connection for a psychiatric disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from January 1987, the 
RO denied entitlement to service connection for a mental 
disorder, as the evidence failed to demonstrate a ratable 
psychiatric disorder in service or that any then manifested 
psychiatric disorder was related to military service.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a) 
(2001). 

The evidence of record at the time of the January 1987 rating 
determination consisted of the veteran's service medical 
records, which did not reveal any complaints, treatment or 
diagnosis of a psychiatric disorder.  His November 12, 1968, 
discharge examination noted an abnormal clinical psychiatric 
evaluation and referenced the veteran's Naval Aptitude Board 
(NAB) Report dated November 13, 1968.  The NAB report noted 
that the veteran had failed to demonstrate satisfactory 
progress in military or academic training after nine weeks in 
two regular companies.  The Brigade Aptitude Board found that 
the veteran was handicapped by his limited intellectual 
assets.  The veteran was described an antagonistic individual 
who "continually remarks about how old he is."  The veteran 
was 29 years of age at the time of the report.  The veteran 
reported feeling persecuted and stated that he desired a 
discharge from service.  Major academic problems due to 
illiteracy were noted, and it was determined that remedial 
academic training would not solve the veteran's academic 
problems.  The NAB report also noted that the veteran had 
"no mental or physical disability which would warranted his 
discharge by reason of physical disability."   

The record also included evidence associated with another 
denied claim.  The veteran had sought service connection for 
a nervous condition in November 1968.  In December 1968, two 
weeks after discharge, the veteran reported for a VA 
examination complaining of insomnia, difficulty 
concentrating, disturbing dreams, a "funny feeling" in his 
head, and a tight sensation in his chest.  He appeared 
moderately tense, and expressed some paranoid ideas relative 
to his service experience.  The diagnosis was anxiety 
reaction and schizophrenia; the examiner had placed a 
question mark next to each condition.

Also of record is a March 1970 VA examination report in which 
the veteran reported that his three-month stint in service 
made "a nervous wreck out of him."  The examiner reviewed 
the service records.  The veteran complained of insomnia, 
depression, and feelings of tension. He did not give an 
impression of being tremendously anxious or depressed in the 
examiner's opinion, and the examiner noted a great deal of 
poorly controlled hostility and blame towards the U.S. Navy 
for all of his difficulties.  Contact with reality was good, 
the sensorium was intact, and there was no obvious clinical 
evidence of schizophrenic reaction.  The diagnosis was 
passive-aggressive personality pattern with some symptoms of 
anxiety, depression, and conversion effect.

The veteran's claim was denied by the RO in an April 1970 
rating decision which noted that the service medical records 
showed no treatment for any disability.  In addition, the 
rating decision found that service connection was not 
warranted for a passive-aggressive personality as that was a 
constitutional or developmental abnormality which was not a 
disability under VA law.  He did not appeal that decision.

The record also contained a written statement from L. K. 
Wolfe, M.D., received in June 1977, which indicated that the 
veteran was seen by Dr. Wolfe until July 1976 for "multiple 
complaints, primarily . . . related to his emotional state."  
Dr. Wolfe noted the veteran had a good deal of family stress 
and was still taking Valium.  Dr. Wolfe also stated that the 
veteran believed that his psychiatric difficulties were 
related to his period of service.  The RO noted on the 
document that no claim was received in connection with Dr. 
Wolfe's statement.

Also of record was a September 1978 medical certificate 
indicating the veteran was complaining of being nervous for 
the previous two years (i.e. since 1976).  Impression was 
chronic anxiety.  The record contained no reference or 
suggestion of any association of the disorder to service.   

In November 1986, the veteran sought to reopen his claim for 
service connection for a mental disorder.  Outpatient 
treatment records from the VA Medical Center (MC) in 
Nashville dated from August to September 1986 which showed 
treatment for cellulitis.  In January 1987, the RO denied the 
issue of service connection for a nervous disorder, noting 
that the outpatient treatment records did not show evidence 
of complaint or treatment for a nervous disorder.

In July 1994 the veteran again sought to reopen his claim.  
The November 1994 rating decision denied service connection 
for a nervous disorder because while the new evidence showed 
treatment since service for an anxiety disorder, it did not 
show treatment for such a disorder during service and it did 
not include a medical opinion relating the disorder to the 
veteran's military service.  The veteran appealed the RO's 
November 1994 rating decision to the Board. 

The last final disallowance of this claim is the January 1987 
rating decision, and the Board will proceed to determine 
whether evidence has been presented or secured since that 
disallowance such as to constitute new and material evidence.  

It bears emphasis that in September 2001 the RO informed the 
veteran that he needed to supply or identify evidence showing 
that he had a ratable psychiatric disorder in service and 
that there was a relationship between his current psychiatric 
disorder and his military service.  The RO indicated that it 
would assist him by obtaining any existing medical evidence 
adequately identified by him.  He was also invited to tell 
the RO about any additional information or evidence that he 
wanted the RO to get for him.  The veteran identified some 
records and the RO obtained them for association with the 
file.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

The veteran's representative has in essence argued that 
recent VA examinations have been inadequate and the veteran 
should be afforded another examination.  However, since the 
veteran's claim to reopen was filed prior to August 29, 2001, 
a medical examination or opinion is required only after new 
and material evidence is presented.  See 38 C.F.R. § 3.159(c) 
(4) (iii).

When the case was previously decided in November 1994, the 
claim failed because the evidence did not demonstrate a 
ratable psychiatric disorder in service or an association 
between the claimed disability and service.  Although the 
recently obtained records identify that the veteran suffers 
from an anxiety disorder, the evidence does not demonstrate a 
ratable psychiatric disorder in service or that the now 
manifested psychiatric disorder is related to military 
service.

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

